Citation Nr: 1131982	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel







INTRODUCTION

The Veteran had active service from October 1966 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in St. Petersburg, Florida.

In his February 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  In a subsequent statement that same month, his representative reiterated this request.  In a November 2010 letter, he was notified that his hearing was scheduled for January 11, 2011.  However, he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Veteran originally also appealed the issue of entitlement to service connection for tinnitus.  A May 2011 rating decision granted service connection for tinnitus, effective June 19, 2007.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for tinnitus, and therefore, that issue is no longer before the Board.


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disability is related to acoustic trauma in active service.  





CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of service connection for bilateral hearing loss.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection 

The Veteran asserts service connection for bilateral hearing loss on the basis that he developed the condition due to in-service, non-combat-related acoustic trauma.  In support, in his statements, the Veteran reports that the condition has been chronic since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran's military occupational specialty was that of electrician.  The Board notes that VA has conceded that the Veteran was likely exposed to acoustic trauma during service, and that service connection has been granted for tinnitus as a result.  As such, the Board concedes the occurrence of the in-service acoustic trauma.  

Post-service VA medical records and VA examinations reflect that the Veteran has bilateral hearing loss that is sufficiently severe to be considered a disability for VA compensation purposes.  Specifically, the auditory threshold data recorded in the audiograms dated in June 2007, January 2008, April 2008, September 2008, November 2008, and March 2011 meet the criteria under 38 C.F.R. § 3.385 (2010) for a hearing loss disability for compensation purposes.  The Board concedes that the Veteran has a current diagnosis of bilateral hearing loss, and therefore, the relevant issue in this case is whether the Veteran's bilateral hearing loss is related to his in-service acoustic trauma.

On VA examination in September 2008, the Veteran reported that as he was working in a radar tower above the firing range during service, people began shooting guns, and he believed that this exposure to noise caused his current hearing loss.  He stated that he never reported the incident of noise exposure to anyone while in service.  He maintained that he had not experienced any occupational or recreational noise exposure.  It was noted that the Veteran scored a 15/15 on the whisper test of his June 1970 separation examination and made no complaint of hearing loss.  The examiner diagnosed the Veteran with mild to profound bilateral sensorineural hearing loss.  She opined that it was less likely as not that the Veteran's bilateral hearing loss was related to service.  She explained that whispered voice testing was insensitive to high frequency hearing loss, which was the type of hearing loss most commonly caused by noise exposure, and was therefore not reliable evidence of normal hearing or hearing impairment.  However, she reasoned that the Veteran's service treatment records provided no substantive evidence that hearing loss occurred during service.  She found that even if the discharge physical examination failed to detect hearing loss with the whispered voice test, there was no evidence in the record that the Veteran had acknowledged auditory injuries on separation examination when given the opportunity to do so.  

At a March 2011 VA examination, the Veteran stated that during his period of service, he was at the top of a tower working on communications equipment that was directly above 5 inch guns.  He reported that these guns were fired unexpectedly that day, and he had not been wearing hearing protection.  He maintained that he had been unable to hear anything for the rest of the day after this incident.  He reported that his hearing returned the next day but that he did not believe it was the same as before.  He denied any pre-military, post-military, or recreational noise exposure.  He asserted that he had experienced difficulty understanding health care providers while in the hospital for the past few years.  The examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.  She opined that the Veteran's bilateral hearing loss was less likely than not related to in-service noise exposure.  She asserted that although the Veteran's separation whispered voice test was normal, this test was insensitive to high frequency hearing loss, which was typical of noise-induced hearing loss.  She found that because hearing tests using calibrated audiometrics were not available at separation or soon following discharge from service, the association of cause of the hearing loss (i.e. military service, presbycusis, other etiology) could not be established.  However, the examiner then subsequently found that since the Veteran mostly noticed his hearing difficulty while in the hospital over the past few years, this was consistent with gradual hearing loss consistent with presbycusis.  She noted that the Institute of Medicine had concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the delayed-onset hearing loss.  She stated that there was no reasonable basis for delayed-onset hearing loss based on the current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss.  

Regarding the September 2008 VA opinion, the Board observes that while the Veteran's history was noted in the introduction of the examination report, the examiner did not address the Veteran's reported in-service acoustic trauma and/or relevant in-service symptoms in rendering her negative nexus opinion.  Instead, she relied upon the absence of any corroborating evidence in the Veteran's service treatment records.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Because the September 2008 VA examiner did not address the Veteran's lay statements regarding his in-service acoustic trauma and in-service hearing loss symptoms, the examiner's nexus opinion is of limited probative value.

With respect to the March 2011 VA opinion, the Board finds that the examiner's negative nexus opinion is inconsistent.  On the one hand, the examiner found that because hearing tests using calibrated audiometrics were not available at separation or soon following discharge from service, the etiology of the Veteran's hearing loss, including as due to presbycusis, could not be established.  However, she then found that the Veteran had gradual hearing loss consistent with presbycusis.  Additionally, the examiner found no reasonable basis for the Veteran's delayed-onset hearing loss based, in part, on the rapid development of noise-induced hearing loss, but she failed to take into account the Veteran's competent statements concerning the onset and continuity of his symptomatology.  The Board notes that the Veteran had indicated that he immediately lost his hearing on the day he incurred acoustic trauma in service and that although he stated his hearing had returned the next day, it had not been the same as before.  Moreover, although the Veteran had reported increased difficulty understanding health care providers while in the hospital for the past few years, he had not asserted that this was the onset of his hearing loss.  Finally, the Board notes that the examiner had found the Veteran's competent lay statements concerning the onset and continuity of his symptomatology of tinnitus to be sufficiently adequate to relate the tinnitus to his in-service acoustic trauma.  However, it is inconsistent that she did not also find the Veteran's competent lay statements concerning the onset and continuity of his symptomatology of hearing loss to be sufficiently adequate to relate the hearing loss to his in-service acoustic trauma.  Therefore, due to the inconsistencies in the VA examination report, the Board places no probative value on the March 2011 examiner's nexus opinion.  

In light of the Veteran's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of bilateral hearing loss, and resolving doubt in the Veteran's favor, the Board finds that the bilateral hearing loss had its onset as a result of the Veteran's period of active service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Accordingly, the Board resolves all doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for service connection for bilateral hearing loss must be granted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


